Citation Nr: 1818236	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to ionizing radiation.

2.  Entitlement to service connection for asthma, to include as due to ionizing radiation.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected right lung sarcoidosis.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956 and from September 1956 to October 1973.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in May 2015, when they were remanded by another Veterans Law Judge (VLJ) to schedule a Board hearing.  In November 2015, the Veteran testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.  (The Veteran's agent was not present at the hearing; on the record at the hearing, the Veteran elected to proceed in his agent's absence.)  This matter was again remanded by the Board for additional development of the evidentiary record in February 2016 and in January 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for asthma and entitlement to an increased rating for right lung sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is not shown to have manifested until many years after service, and it is not otherwise shown to be etiologically related to any incident of service, including exposure to ionizing radiation therein.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty service, to include exposure to ionizing radiation, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Direct Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Presumptive Service Connection and Continuity of Symptomatology

For certain "chronic diseases," presumptive service connection is available.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Hypertension is among the "chronic diseases" identified in 38 C.F.R. § 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the chronic disease became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Radiation Exposure

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain diseases for which presumptive service connection may be granted if they are manifested in a Veteran who participated in a radiation-risk activity.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. § 3.311.  If a claim is based on a disease other than one of those listed in § 3.311, VA shall consider the claim under the preceding provisions provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Finally, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Evaluating Lay Evidence

For the purpose of evaluating lay evidence, to include a veteran's statements about the circumstances of his service, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptomatology of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Service Connection for Hypertension

The Veteran contends that his hypertension is the result of exposure to ionizing radiation incurred while assigned to Johnston Island Air Force Base during OPERATION HARDTACK I.  The Veteran has provided service personnel records indicating that he participated in a radiation-risk activity as contended.  For the purpose of this decision, exposure to ionizing radiation in service is conceded.

However, hypertension is not among the listed diseases that may be presumptively service-connected if manifested in a radiation-exposed veteran.  Consequently, service connection for hypertension on a presumptive basis as a disease specific to radiation-exposed veterans is not warranted.  In addition, hypertension is not deemed a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  The Veteran has neither submitted, nor cited, any competent scientific or medical evidence that hypertension is a radiogenic disease.  Since the disability at issue is not a radiogenic disease, as enumerated in the regulation or as shown by competent scientific or medical evidence, consideration of service connection under 38 C.F.R. § 3.311 is not warranted.

With respect to entitlement based on a theory of direct service connection due to radiation exposure (under 38 C.F.R. § 3.303(d)), the Board acknowledges that the Veteran is competent to report his in-service experiences and symptoms/diagnoses capable of lay observation/report.  However, determination of the etiology of the Veteran's hypertension features medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 452 (2007) (noting that some disabilities are not "capable of lay diagnosis").  The Veteran is a layperson, and does not profess to have any medical expertise.  As discussed above, there is no competent scientific or medical evidence of record to support the Veteran's contention that hypertension resulted from exposure to ionizing radiation during active service.  Therefore, the Board finds that service connection under 38 C.F.R. § 3.303(d) is not warranted on such basis.

The Board has also considered whether service connection for hypertension may be established on a direct basis, unrelated to radiation exposure.  In the present case, the Veteran's service treatment records (STRs) do not show that hypertension manifested during the Veteran's active service.  The evidence of record does not show that hypertension, or symptoms thereof, manifested within the Veteran's first post-service year.

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mmHg systolic and 90 mmHg diastolic to as high as 200 mmHg systolic and 110 mmHg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).  For VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

None of the Veteran's STRs suggest any diagnosis of hypertension or blood pressure readings indicative of hypertension for VA rating purposes.  There is no medical evidence from within a year following the Veteran's separation from active duty service suggesting a diagnosis of hypertension or blood pressure readings indicative of hypertension for VA rating purposes.

The Veteran has testified that he received medical treatment for a diagnosis of hypertension shortly following the conclusion of his active duty service, including with a diagnosis of hypertension within 1 year of his separation from active service.  Significant attention has been paid in this case to attempts to obtain documentation of the described treatment near the time of the Veteran's separation from active service.  However, no evidence of the described treatment has been obtained.  In accordance with the directives of the Board's January 2017 remand, the AOJ has completed exhaustive efforts to obtain the records.  In February 2017, the AOJ notified the Veteran of its determination that no pertinent records were available from CHAMPUS/Tricare (because this entity is a source of payment and does not maintain medical records) and that the sought records would have to be obtained from any identifiable pertinent private medical providers.  In February 2017, the Veteran returned the needed VA Form 21-4142 with his indication that he was unable to identify the pertinent private providers.  In October 2017, the AOJ notified the Veteran that efforts to obtain pertinent records from Sheppard Air Force Base were unsuccessful and that the National Personnel Records Center (NPRC) had informed the AOJ that "No Search is possible without the full name or number of the hospital where the treatment occurred."  In November 2017, the Veteran submitted a written statement discussing his inability to obtain the pertinent records or identify the medical providers, and stating: "Under these circumstances I do not have any way to verify proof of on-set hypertension during the period Sept 1973 to mid-Aug 1974 - first year of military retirement."

While the Veteran and some of his family-members have testified as to their recollections that the Veteran received medical attention for high blood pressure or hypertension shortly following his separation from service, the Board is unable to find that this lay testimony establishes a diagnosis of hypertension within the pertinent presumptive period.  The U.S. Court of Appeals for Veterans Claims has held that a lay person's statement recalling what a physician told him/her, i.e., "hearsay medical evidence," cannot constitute the medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board is unable to otherwise find that hypertension is a disability which the Veteran and his family are competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 452 (2007) (noting that some disabilities are not "capable of lay diagnosis").

Accordingly, even considering the lay evidence from the Veteran and his family, the Board is unable to find that there is competent medical evidence of record establishing that the Veteran developed hypertension within a year following his separation from active duty service.

Consequently, the Board finds that entitlement to service connection for hypertension on a direct (radiation unrelated) basis is not warranted.

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for hypertension.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is denied.



REMAND

The Veteran contends that his service-connected sarcoidosis is more disabling than the assigned 30 percent rating reflects, and the Veteran further contends that any extent of his respiratory impairment attributable instead to his asthma should also be considered a service-connected disability (a claim of entitlement to service connection for asthma, including as secondary to the sarcoidosis on the basis of causation or aggravation).  Unfortunately, following the latest development completed after the Board's January 2017 remand of this case, the evidentiary record remains inadequate for final appellate review of the issues featuring the Veteran's respiratory health and a remand is against necessary.

The Board's January 2017 remand directed that the Veteran be provided a respiratory diseases examination to develop evidence pertinent to both the sarcoidosis rating issue as well as the asthma service connection issue on appeal.  The resulting December 2017 VA examination report shows that the examiner filled out the section for "Medical Opinion for Direct Service Connection," but without providing a rationale that clearly pertains to that matter.  The examiner did not fill out the section for "Medical Opinion for Secondary Service Connection," but in the "Remarks" section the examiner wrote: "The literature does not support sarcoidosis causing asthma.  Nexus cannot be established."  To the extent that this remark appears to be an attempt to provide an opinion on a question of secondary service connection, the Board must note that the opinion does not address the important aggravation aspect of secondary service connection.

Similarly, the prior May 2016 VA examination report addressing this matter also shows that the VA examiner completed the "Medical opinion for direct service connection" section of the report form, but did not complete the pertinent "Medical opinion for secondary service connection" section.  The opinion provided in the "direct service connection section" nevertheless states: "it is less likely than not that the veteran's bronchial asthma [is] related to his service-connected right lung sarcoidosis."  To the extent that this remark appears to be an attempt to provide an opinion on a question of secondary service connection, the Board must note that this opinion also does not address the important aggravation aspect of secondary service connection.

The Court has held that "it is a big stretch of the English language to construe the phrase 'no etiological relationship ...' as encompassing aggravation."  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  By the Court's standard, the VA medical opinions of record do not appear to adequately encompass consideration of aggravation.  In this regard, the VA medical opinions' conclusions do not contemplate aggravation more clearly than does the Court's disapproved example.

Furthermore, the January 2017 VA examination report states: "The literature does not support that a percent predictable FEV1/FVC of 55 is caused by sarcoidosis.  The PFT test percentage is related to the patient[']s asthma condition.  The claims file shows sarcoidosis is stable.  Nexus cannot be established."  This appears to be the examiner's attempt to address the questions presented in the January 2017 Board directives concerning the need to identify the extent of the Veteran's respiratory impairment attributable to service-connected versus non-service-connected causes.  The report clearly indicates that some portion of the respiratory impairment is attributable to the non-service-connected asthma, despite not directly responding to the applicable directive to "please estimate (to the extent possible) what clinical findings / data would best represent the level of impairment attributable to the service-connected disability alone."

In any event, as explained by the AOJ to the Veteran in the November 2011 statement of the case: "Our regulations do not allow for separate compensable evaluations of bronchial asthma and sarcoidosis.  If service connection for your bronchial asthma is established, we would consider it as part of your respiratory system disability and evaluate it with your sarcoidosis as though they were one disability."  The Veteran's claim of entitlement to an increased rating for the respiratory impairment associated with sarcoidosis is intertwined with the Veteran's claim seeking to establish that the portion of his respiratory impairment attributable to asthma should also be considered in the assignment of the respiratory rating.  The Board will defer final appellate review of these linked respiratory disability issues until the development of the pertinent record is complete.  During the processing of this remand, the provider of the needed new medical opinion shall have the opportunity to more clearly and directly respond to all aspects of the questions presented in the Board's January 2017 remand directives concerning the Veteran's pertinent past results of pulmonary function testing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain an updated set of the Veteran's VA medical records (any records not already associated with the claims-file) pertinent to the issues remaining on appeal.

2.  The AOJ should arrange for the Veteran's claims-file to be forwarded to the examiner who authored the December 2017 VA examination report for a clarifying addendum / opinion regarding the etiology of the Veteran's asthma pathology.  If the examiner who provided the December 2017 opinion is unavailable, another qualified medical professional may provide the requested opinion.  A new examination should only be performed if the medical professional providing the opinion finds one is necessary.  The examiner must review the Veteran's claims file, and based on such review (and, if necessary, examination of the Veteran), provide an opinion responding to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma has been caused by his service-connected sarcoidosis?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma has been aggravated (i.e. worsened in degree of severity) by his service-connected sarcoidosis?

Please be sure to separately and specifically address the questions of causation and aggravation (in items 'a' and 'b').  If the opinion is to the effect that the service-connected sarcoidosis aggravated (but did not cause) the Veteran's asthma, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

(c) The examiner is asked to offer and explain an opinion as to whether the February 2014 private medical record showing FEV-1 of 55 percent of predicted level and FEV-1/FVC of 55 percent (prior to bronchodilator use) represented the severity of the service-connected right lung sarcoidosis at that time, or rather represented an impairment involving non-service-connected respiratory impairment at that time.  In answering this question, please discuss the significance of any other PFT results that nearly approximate the severity of impairment shown in the February 2014 report (such as the October 2014 report showing FEV-1/FVC of 56 percent).

(d) If a significant portion of the Veteran's respiratory impairment documented in clinical findings of record is attributable to disabilities distinct from the service-connected right lung sarcoidosis, please estimate (to the extent possible) what clinical findings / data would best represent the level of impairment actually attributable to the severity of the service-connected disability alone.  If such an estimate is not reasonably possible, this should be clearly stated with an explanation of the reason this information/estimate cannot be provided.

A complete rationale for all opinions rendered must be provided.  If an opinion cannot be provided without resorting to speculation, the medical professional must explain why this is so and must identify what additional information, if any, would be required to provide an opinion.

3.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues remaining on appeal.  If any claim on appeal remains denied to any extent, the appellant and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


